Citation Nr: 1235088	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  05-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for right foot disability claimed as a result of VA medical treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In May 2009 the Veteran testified at a personal hearing before a Decision Review Officer.  In December 2006, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge.  Transcripts of those hearings are associated with the claims file.  

In a December 2010 decision, the United States Court of Appeals for Veterans Claims (Veterans Court) vacated the June 2009 decision and remanded the matter to the Board for further proceedings consistent with the Veterans Court's decision.  

In May 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development.  That development completed, it has been returned to the Board for appellate consideration.   


FINDINGS OF FACT

The proximate cause of any additional right foot disability following treatment of the Veteran's right foot by VA is not carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital/medical treatment; or an event not reasonably foreseeable.



CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability due to right foot surgery, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For claims analogous to service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was mostly satisfied by way of letters sent to the Veteran in October 2003 and March 2004.  Those letters informed the Veteran of the evidence necessary to substantiate his claim and of his and VA's respective duties in obtaining evidence.  Although the letters did not provide notice as to how disability ratings and effective dates are assigned, this defect is not prejudicial to the Veteran because, as the Board is denying the appeal, no disability rating or effective date will be assigned.  However, the Board notes that a March 2006 letter did separately notify the appellant of the laws regarding degrees of disability or effective dates.  This notice was provided prior to readjudication of the claim by the AMC in February 2009 and may 2012 supplemental statements of the case.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and  and providing an examination and/or obtaining an expert opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all available medical record relevant to the claim and obtained expert opinions based on review of the evidence.  The most recent opinion was obtained in July 2011.  That opinion is adequate because it includes a detailed description of the Veteran's right 5th toe condition, a history of the condition, and relevant conclusions supported by analyses that the Board can weigh along with other evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In May 2011, the Board remanded this issue to obtain an expert opinion.  In that Remand, the Board directed that the AMC should obtain addendum opinions from VA medical practitioners; specifically, Dr. "G.," who authored a June 30, 2004 podiatry treatment note, and Dr. "B.," who provided a medical opinion in July 2007.  Pursuant to that Remand A medical opinion was provided in July 2012.  The author was the Acting Chief Podiatrist at the Montgomery VAMC.  Although the author was not Dr. B. or Dr. G. the Board finds the opinion is nevertheless substantially compliant with the Board's Remand instructions.  This is because the Acting Chief Podiatrist is an expert in this area and his opinion is adequate.  The AMC readjudicated the claim after the opinion was provided, as the Remand required.  There has been substantial compliance with the Board's May 2011 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) ("substantial compliance" rather than " strict compliance " is required under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Merits

The Veteran is claiming entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional right foot disability due to multiple surgeries that occurred during VA medical treatment in July 1997, January 1998, March 2002, April 2004, and March 2006.  


II.A.  Merits - Factual Background

When the Veteran entered active service it was noted that he had twin little toes of the right foot.  In 1963 the supernumerary digit was amputated.  All treatment records discussed in the instant decision, other than the service treatment records, are VA treatment records.  

The RO denied  service connection for residuals of the amputation in September 1967 and January 1987 and the Board denied an appeal of the January 1987 decision in August 1987.  In a January 1998 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim and the Board denied an appeal of that decision in August 2000.  

In his July 2003 claim, the Veteran reported that VA operations on his right foot in 1998, 1999, and 2000 damaged nerves in his foot.  He stated that in May 2003 a VA physician informed him that he had suffered nerve damage during the VA operations.  At his December 2006 Board hearing, the Veteran expressed that his claim primarily focused upon the first and third among these surgeries, while other communications in the record refer broadly to the full series of five right foot surgeries.  

In July 1997, the Veteran underwent the first post-service surgical treatment of his right 5th toe.  Preoperative and postoperative diagnoses were the same -  cystic exostosis of the lateral 5th metatarsal head and metatarsophalangeal joint area of the right foot.  Postoperative evaluation that same month indicated that the right foot was healing well.  

In January 1998 the Veteran underwent the second post-service surgical treatment of his right 5th toe.  Nerve entrapment of the right 5th digit was the preoperative and the postoperative diagnosis.  The procedure included resection of "all previous scar and fibrous tissue around a previous incision site" as well as resection of the right fifth extensor tendon "allow[ing] the toe to seat in a more downward position."  

February 1998 notes document that he was status post surgery and doing well.  He reported that he had pain of the right 5th toe.  In March and May 1998 he reported that he continued to have right foot pain.  He was prescribed a cream and informed that he may have to live with the pain.  February 1999 notes document that the Veteran had pain of the right 5th toe.  Assessment was dorsiflexed 5th right digit and metatarsalgia of the 5th right digit.  

In early November 2000 the Veteran was seen at the podiatry clinic.  He reported that the right 5th toe was riding up on the lateral side of the foot causing discomfort when wearing shoes.  Assessment was status post extranumerary digit amputation 6th right, hammer digit syndrome 5th right.  Other podiatry notes from November 2000, signed by "K.A.", DPM (a podiatry resident) and "J.B.", DPM (Chief of Podiatry), documented that the Veteran had severely dorsally contracted 5th digit secondary to 5th metatarsal surgical shortening of the right foot.  Assessment was iatrogenic 5th digit deformity (dorsally contracted) secondary to surgery.  This assessment was carried forward through March 2001.  July 2001 notes document that the Veteran was to return to clinic in October for tendon release and syndactyly.  

The term "syndactyly" refers to "the most common congenital anomaly of the hand or foot, marked by persistence of the webbing between distal phalanges of adjacent digits, so that they are more or less completely attached."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1845 (31st. ed.2007).  Of note, "iatrogenic" applies to a condition "resulting from the activity of physicians."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 923 (31st. ed. 2007).  

In March 2002 he underwent the third post-service surgical treatment of this area - a syndactylization of the 4th and 5th digits of the right foot.  The condition that the surgery was prescribed for was flail right 5th digit.  

By August 2002 he was reporting pain and numbness of the lateral right foot.  In a July 2003 document, the Veteran stated that a VA physician had told him that the nerves in his right foot had been damaged during surgery.  

January 2004 podiatry notes document that the Veteran was displeased with the results of the March 2002 syndactylism because of the floppiness of the fifth toe.  The podiatrist, Dr. G., noted that the problem for which the March 2002 procedure was performed was dorsal contracture of the toe.  Assessment in January 2004 was weak syndactylism of the 4th to 5th right toes with excessive motion of the 5th toe.  March 2004 podiatry notes include an assessment of failure of syndactylization to provide stability to the right 5th digit.  

A surgical history and physical report from April 2004 provides a pertinent history that the Veteran was having an ongoing right foot problem that had initially started with amputation of the 6th digit during service, and that since then VA had surgically treated the condition several times.  The most recent surgery was a type of syndactylization of the right 4th and 5th digits.  The Veteran was complaining of pain and numbness.  Impression was failed syndactylization.  

In early April 2004, the Veteran underwent his fourth post-service surgical treatment of the right 5th toe - surgical amputation.  Indications for the operation were failure of syndactylization of the 4th, 5th digits, and that the Veteran had pain and needed amputation and nerve ablation.  The pathology report reflected a right foot 5th digit "fibrous entrapment of sural nerve," and "nerve entrapment, lateral right foot."  By mid-April 2004, the Veteran denied any pain or problems.  

In June 2004, the Veteran filed his notice of disagreement with the June 2004 rating decision that gave rise to this appeal.  He reported that when he was on active duty the supernumerary digit was removed and he had a brief period of relief from pain.  He stated that "I then began having problems with my foot again and when I went to the doctor he stated it was because of the surgery I had while on active duty."  In that document, the Veteran reported that he had several surgeries, "each time to correct something that was not done correctly the time of the initial surgery, to remove scar tissue, etc."  

In his December 2004 substantive appeal, the Veteran stated as follows (original all in upper case):

All the problems associated with my foot condition began when the military removed the sixth digit of my right foot.  Because of this initial surgery, I have had to have 4 additional surgeries to correct or repair problems caused by the initial surgery.  I now have nerve damage due to the surgeries.  My VA Podiatrist, Dr. [G], is now proposing to dry up the nerves in my right foot by using alcohol and novacaine.  He has stated he believes my current foot problems are due to the initial surgery.  

In a June 2005 writing, the Veteran referred to a May 2005 supplemental statement of the case, that continued the denial of his 38 U.S.C.A. § 1151 claim.  He stated as follows:  

Your letter states there is no record of post-operative problems, this is absolutely not true.  I have suffered entrapped nerve problems from each operation that I have had.  I suffered from hammertoe as a result of the surgery which resulted in the removal of another toe.  All these problem have been documented and you have the reports.  If there were no problems, why did I have to have 4 follow-up surgeries after the initial surgery?  Dr. [G] has stated very clearly all these extra surgeries were directly caused by improper surgery performed in the service.  

An August 2005 podiatry outpatient note documents that the Veteran wanted to see Dr. G. because he was still having problems with his right foot due to adhesion and entrapped nerves.  The assessment at that time was status amputation of 5th and 6th toes, right foot, with painful scar, adhesions, neuritis, and distal nerve entrapment.  

In November 2005, the RO considered and denied a claim of entitlement to service connection for residual supernumerary digit right foot with nerve damage.  The Veteran did not appeal that decision.  

In March 2006, the Veteran presented to same day surgery with painful 5th right toe amputation site.  Dr. G. stated that the Veteran had undergone several previous unsuccessful surgeries of the right 5th toe area.  The plan was to ablate the nerve that was trapped in scar tissue.  Surgical decompression of the digital nerve, from scar tissue at right 5th digit amputation site, was performed.  Preoperative and postoperative diagnoses were the same - nerve entrapment syndrome right 5th toe amputation site; neuritis right foot.  April 25, 2006 podiatry notes include the Veteran's report that he was doing well, the nerve pain was absent, and he had only a mild bruised feeling remaining.  

During the December 2006 hearing, the Veteran contended that the VA treatment upon which he basis his claim consists of the surgeries performed by VA; principally, the first and third surgeries; i.e. those in 1997 and 2002.  He testified that the first post-service surgery was to remove particles that were left in his foot, apparently from the in-service surgery.  The Veteran contended that the surgeon, in 1997, failed to remove all of the particles and that necessitated the second surgery, in 1998.  He stated that when he left the outpatient clinic he was not provided with a wheelchair, was told he could walk, was not issued any crutches and had to walk two blocks.  

The Veteran testified that he ended up with more adhesions and more entrapped nerves and that his is what required the second surgery.  He also testified that the reason that the surgeon gave for conducting the second surgery was "that there was a few burn, a few bone chips and adhesions which have entrapped the nerves because of, every time you have a surgery you get adhesion of some kind he said but they, they were so bad that they had entrapped the nerves and he needed to go back in there and clean it up."  

He then testified that what necessitated the third surgery was that he had developed a hammertoe after the second surgery.  He testified that the surgeon informed him that "the only thing we could do would be 'metastates' or attach the little toe to the other toe and actually make them one toe instead of two."  He testified that "instead of 'metastasizing' the little toe he webbed it . .. thus leaving  that toe free to flop around, do what it wanted to which did not correct the hammertoe.  It just joined the two toes together and it was flopping freely."  The Veteran then testified that the failed third surgery necessitated the fourth surgery, the amputation of the 5th right toe.  He testified that he had more pain after that surgery which necessitated another surgery to remove the entrapments and sever the nerves.  

In explaining why he thought benefits were warranted the Veteran provided the following testimony:  

The fact that I was not given even a pair of crutches to walk with, immediately after surgery, I hadn't been out of recovery more than 10 minutes and , and I don't know about anybody else but that had to cause some kind of damage because you had the amount of walking that I had to do even though they had given me a surgical shoe, that has caused some damage.  

He also testified that the physician had ordered him diabetic shoes after the surgery instead of orthopedic shoes and that the physician's daughter told him that the diabetic shoes would hurt is feet worse than regular shoes.  

Of record is a July 2007 VA medical opinion in which the medical professional concluded that Veteran's right foot condition cannot be attributed to fault on the part of VA or an event not reasonably foreseeable.  After recounting the history of the surgical treatment of the Veteran's right 5th toe and amputation site, the examiner provided the following explanation (original all in upper case):  

The Veteran did not get the wanted outcome, relief of pain, from these surgeries, but the development of scar tissue following a surgical procedure is a known potential result.  This resulted in entrapment of the nerve and the resulting neuralgia.  This is a known potential complication of these surgeries and can occur without being due to carelessness, negligence, lack of proper skill or errors in judgment.  

In the December 2010 decision, the Veterans Court determined that the July 2007 examination, relied upon by the Board in its June 2009 decision, was inadequate.  The Veterans Court explained that "[w]hile the evidence of record indicated that some of the appellant's surgeries failed to address his problems, the VA examiner only addressed them in the broadest manner, providing a record that is inadequate for judicial review."  The Veterans Court highlighted that the June 2007 "opinion failed to discuss the diagnostic "iatrogenic" deformity of the appellant's right little toe that was reported to be a contraction secondary to surgery and failed to discuss a failed syndactyly."  It further noted that the Secretary had conceded that the Board failed to develop the appellant's testimony or obtain an opinion from Dr. "G.", a VA podiatrist who authored notes indicating that the 2004 surgery was to remedy a failed syndactyly.  


Following the May 2011 Board Remand, the Veteran's claims file was provided to a VA chief podiatrist.  This medical professional explained that Dr. G. had been transferred to another location and therefore, the review was performed by the Acting Chief Podiatrist.  

The Board posed four questions on Remand.  First, VA should make arrangements with the Montgomery VA Medical Center to obtain an addendum opinion from Dr. G.  It described Dr. G. as the VA podiatrist, who, in a June 2004 podiatry treatment report noted a right 5th toe amputation for a "prior failed attempt at syndactylism."  A two part opinion was requested with the instructions that only if the first question was answered in the affirmative did the second part need be addressed.  

That first question, of the first instruction, was whether it is as likely as not that the "prior failed attempt at syndactylism" caused additional disability?  

The second question, of the first instruction, was that if the first question was answered in the affirmative, the examiner should answer the question "is it at least as likely as not that in performing the prior failed attempt at syndactylism, VA failed to exercise the degree of care that would be expected of a reasonable health care professional?"  

In the second instruction, the Board directed that after that opinion was obtained, VA should make arrangements with the Montgomery VA Medical Center for an addendum opinion of Dr. B.  It described Dr. B as the VA physician who, in a July 30, 2007 podiatry examination report and opinion, found no carelessness, negligence, lack of proper skill, error in judgment, or similar fault on VA's part, and did not find that the event was not reasonably foreseeable.  The Board asked that Dr. B. review the pertinent medical history with attention to January, February, and April 2001 treatment reports by Dr. "A.," a VA podiatrist who noted "iatrogenic" fifth digit deformity, secondary to surgery.  The Board again requested that a multi-part opinion be provided, with the latter two parts only necessary if the first question was answered in the affirmative.  

That first question, of the second instruction, was whether it is at least as likely as not that the noted "iatrogenic" fifth digit deformity, secondary to surgery, represents an additional disability.  

The second question, of the second instruction, was that if this was an additional disability, "then is it at least as likely as not that in performing the procedure that caused a 5th digit deformity, VA failed to exercise the degree of care that would be expected of a reasonable health care professional?"  

Finally, the Board stated that if the answer to the first question was "yes" and the answer to the second question was "no" "then the examiner should answer the question "is it at least as likely as not that the development of the iatrogenic 5th digit deformity is an event not reasonably foreseeable?"

The podiatrist that provided all opinions was Dr. R..  He explained that Dr. G. was no longer located at the Montgomery VAMC.  He did not explain why he provided the opinion that the Board requested of Dr. B.  However, given Dr. R.'s title, as a podiatrist, and that he reviewed the relevant medical history, the Board finds that his opinion is adequate.  

Dr. R. provided the following opinion and rationale:  

It is not likely that the failure to stabilize the 5th toe with syndactyly and resultant pain was caused by or the result of the failed syndactyly.  

Dr. [G] represented that the syndactalization failed to adequately stabilize the 5th toe and that it was therefore a failed surgical attempt.  Syndactyly of flail 5th toes is commonly performed and the result of continued flail toe is a possible complication of the procedure.  [The Veteran] was treated with topical cream to decrease sensitivity of nerve in scar tissue of the 5th toe.  Dr. [G] prior to the June 30, 2004 note offered a repeat of the syndactylization with no guarantee that surgery would result in normalization of the digit and that amputation was another option to ameliorate the painful 5th toe.  Additional treatment for painful nerve within scar tissue included medications, attempts at physical therapy to decrease sensitivity of nerves in foot, cortisone injections for nerve entrapment in scar tissue and as well as sclerosing injections of entrapped nerve with eventual additional nerve ablation surgery March 6, 2006 were performed appropriately.  

Rationale for opinion is that the painful at 5th toe (sic) has been treated appropriately with surgical care, injection treatment and medications to reduce patients (sic) complaint of pain of the 5th toe and right foot without resolution to patient's satisfaction, nerve irritation with scar tissue and residual pain is a known potential outcome.  

Addressing the second section of the Remand order (that involving Dr. B.) Dr. R. provided as follows:  

It is the opinion of the reviewer that the painful 5th digit and painful right foot was not iatrogenic or caused by surgical procedures.  

Rationale:  My opinion regarding January, February and April notes 2001 of [Dr. A], a resident physician in training Post Graduate Year one during this exam period used Iatrogenic to describe a contracture of the affected digit that had a prior surgical procedure.  Dr. [A] fails to apply any rational for this being Iatrogenic, i.e. that the current condition was caused by operation.  My review of operative notes in the procedures 1997 and 1998 I noted that the extensor tendon was lengthened and scar tissue noted and removed from the dorsal 5th toe, the extensor tendon is the primary dorsiflexor of the 5th toe and was addressed in each procedure, the dorsal contracture however appears to have returned following all procedures prior to the amputation April 5, 2004.  Dr. B opined July 30, 2007 that complication of procedure and continued pain are known complications of procedures performed.  I would concur that there is no indication of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA not reasonably foreseen as a result of surgeries July 18, 1997; January 23, 1998; March 18, 2002; April 5; 2004; March 6, 2006.  


II.  Merits - Analysis

The only issue before the Board is whether compensation is warranted under the provisions of 38 U.S.C.A. § 1151.  

The law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of the veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the veteran when the proximate cause of the disability or death was: (a) carelessness, negligence, lack of proper skill, error in judgment, or other instances of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  

From the plain language of the statute, it is clear that to establish entitlement to § 1151 benefits, all three of the following factors must be shown: (1) Disability/additional disability, (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability, and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable. 

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the claimant has an additional disability or died does not establish causation.  38 C.F.R. § 3.361(c)(1).  Continuation or natural progress of a disease or injury is not caused by VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  C.F.R. § 3.361(c)(2).  Additional disability caused by the veteran's failure to follow medical instructions is not disability caused by treatment.  C.F.R. § 3.361(c)(3).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability or death, the claimant must show that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death, and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1)(ii).  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b).  Id.  

The preponderance of evidence is against a finding that the proximate cause element has been met in this case.  The most probative evidence in this regard is the July 2012 medical opinion.  It is recognized by the Board that the podiatrist who rendered that opinion narrowed the question regarding actual causation posed in the first instruction of the Remand.  The Board asked if there was additional disability due to the failed attempt at syndactylism.  What the podiatrist stated was that the resultant pain and failure to stabilize the 5th toe was not caused by the failed syndactyly.  His conclusion does not correspond to the rest of the opinion or the rationale given for the opinion.  Nor is that one sentence conclusion logical.  

His rationale, however, is actually an adequate opinion that VA was not at fault and that any additional disability was not due to an event not reasonably foreseeable.  He essentially provided an opinion that VA did exercise reasonable care, that resultant continued flail toe is a complication of the procedure, and that nerve irritation with scar tissue and pain is a known potential outcome of the procedure.  The Board finds this portion of the opinion to be logical, well reasoned, and consistent with the facts of the case and therefore affords it considerable probative weight on the proximate cause element.  See Nieves v. Rodriguez, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion lies in its reasoning).  

As to the second instruction, the podiatrist also provided a conclusion not directly responsive to the Board's question.  The Board asked if the iatrogenic 5th digit deformity, secondary to surgery, represents an additional disability.  The podiatrist stated that the painful 5th digit and painful right foot was not iatrogenic or caused by surgical procedures.  However, here he explained that there was no iatrogenic condition, i.e. that no condition was caused by the surgical treatment.  His opinion is probative also as to the proximate cause element and is evidence that the element is not met with regard to any surgical procedure.  

In this regard, the examiner referred to the 2001 podiatry treatment notes and explained that there is no rationale expressed in those notes to support a finding of iatrogenic causes with regard to the VA treatment.  His opinion, based on review of the surgical procedures, was that part of the surgical treatment (that addressing the extensor tendon) was successful while part of the surgical treatment (that addressing the contracture) was not successful.  More importantly, he explained that the complications, including the recurrence of the dorsal contracture, were known complications of the procedures performed and there was no indication of fault on the part of VA or that the results were not reasonably unforeseeable.  

It is clear that this podiatrist conducted an extensive review of the relevant evidence.  This opinion does not suffer from the general treatment of the evidence by the examiner in 2007, as noted by the Veterans Court.  For the reasons just discussed the Board finds that the opinion is highly probative evidence against the claim.  Even though the opinion may not precisely address the issue of  actual causation, even if VA treatment did actually cause additional disability, if the preponderance of evidence shows that the proximate cause element is not met, the claim must be denied.  

Essentially, these statements indicate that the condition of the Veteran's 5th toe prior to the 2004 amputation was not due to fault on the part of VA as to the treatment, including surgery, provided for treatment of the 5th toe condition, and that pain and any other complications were reasonably foreseeable.  This opinion explains that the dorsal contracture returned after the surgeries - leading the Board to the conclusion that the surgeries simply were not effective, but did not result in additional disability.  This opinion also explains that the extensor portion of the surgery was apparently successful  As to the complications and/or pain resulting from the surgery, this opinion is adequate in its explanation that these are known results.  Finally, the first part of the opinion, that referring to Dr. G., is an adequate opinion showing that VA was not at fault in its treatment of the Veteran's 5th toe condition.  

This opinion was based on review of the record and includes reference to the relevant evidence of record.  The Chief Podiatrist appears to have reliably applied reliable medical principles to the facts.  Most importantly, he supported his conclusions with detailed and logical rationale.  The Board therefore assigns considerable probative weight to this opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion lies in its reasoning).  

The Board has considered the reference in the 2001 treatment notes to "iatrogenic 5th digit deformity secondary to surgery.  There is no explanation here as to whether VA was at fault or whether condition was not a reasonably foreseeable event.  The Board thus finds that his is not evidence of fault on the part of VA or evidence that any condition of the Veteran's right foot was due to an event not reasonably foreseeable.  

Similarly, the April 2004 reference to a failed syndactly is not evidence that there was additional disability due to the failed syndactylization or that VA was at  fault or that the failed procedure was due to an event not reasonably foreseeable or that the failure of the procedure was itself was an event not reasonably foreseeable.  Thus, the Board concludes that this is evidence only that the syndactly was not successful.  

As to the Veteran's opinions as to why he believes he is entitled to benefits under 38 U.S.C.A. § 1151, the opinions fall into three categories.  Some of the statements are not competent evidence of actual or proximate causation.  Others are competent evidence, but are afforded little weight.  The statements regarding what he has asserted was negligent surgical treatment during active service do not provide a basis for granting benefits under 38 U.S.C.A. § 1151.  The last category is self explanatory. 

His statements that he has additional disability because of or that VA was at fault in not providing a wheelchair or crutches or prescribing one type of shoe instead of another are not competent evidence.  Assuming that this is what occurred, whether these events could lead to additional disability is not a question that can be answered by someone without medical expertise.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Here, the Veteran provides no sound basis for his opinion that walking after surgery or wearing a type of shoe caused additional disability other than that it seems to him that these events would cause additional disability.  While he is competent to report pain that he may have experienced at the time, whether these events caused additional disability is not amenable to observation by the five senses.  Nor is it a simple determination.  Hence, his statements in this regard are not competent evidence.  

His testimony regarding a failed attempt to correct a hammertoe, that third surgical procedure was incorrectly performed, and that the hammertoe developed after one of the surgeries is afforded little weight as to the proximate cause element.  The Veteran has pointed to no evidence to show that VA was at fault as to any of the surgeries or that the flail toe, the hammertoe, or the failed treatment were events not reasonably foreseeable or due to events not reasonably foreseeable.  His assertions without supporting explanation are therefore afforded little probative weight.  

His report that a physician told him that he had nerve damage due to prior VA surgeries has also been considered by the Board.  The Veteran is competent to report what he was told.  Even if this is an accurate representation of what a VA physician told him, it is not evidence that the nerve damage was due to fault on the part of VA or due to an event not reasonably foreseeable, or that any nerve damage itself was not reasonably foreseeable.  Hence, this statement does not tend to support the proximate cause element of a 38 U.S.C.A. § 1151 claim.  

The treatment records indicate that the procedures were discussed with the Veteran and the Board finds that the treatment provided was with the Veteran's informed consent.  

Given that the Veteran's 5th right toe was amputated during the course of treatment by VA it cannot be said that he does not have additional disability.  In that sense, the additional disability was caused by VA care.  

After weighing the evidence favorable to his claim against that unfavorable to his claim, the Board concludes that the preponderance of the evidence is against a finding that that additional disability is due to an unforeseeable event, or carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, or on the furnishing of care without his informed consent.  Because the proximate cause element of a 38 U.S.C.A. § 1151 claim is not met, his appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for right foot disability claimed as a result of VA medical treatment is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


